   Case: 18-11115-BAH Doc #: 24 Filed: 10/03/18 Desc: Order Dismissing Case Page 1 of 1

                             UNITED STATES BANKRUPTCY COURT
                                           District of New Hampshire
                                                55 Pleasant Street
                                                    Room 200
                                           Concord, NH 03301−3941


In re:                                                                    Bk. No. 18−11115−BAH
                                                                          Chapter 13
Stephanie Holdgate
     Debtor




                                         ORDER DISMISSING CASE


A Notice of Dismissal (Contingent) (Doc. No. 11) having been issued on September 4, 2018 and the required
documents/fees not having been filed, submitted or paid, this case is dismissed.

     ENTERED at Concord, New Hampshire.

Date: October 3, 2018                                                     /s/ Bruce A. Harwood
                                                                          Bruce A. Harwood
                                                                          Chief Bankruptcy Judge

Form odismissal−307
